UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-2960



PAUL CARRINGTON,

                                            Plaintiff - Appellant,

          versus

A. F. DANISON, individually,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Chief District
Judge. (CA-95-2-D)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Beverly D. Crawford, Sa'ad El-Amin, EL-AMIN & CRAWFORD, Richmond,
Virginia, for Appellant. Lee Melchor Turlington, Assistant Attor-
ney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Carrington appeals the dismissal of his 42 U.S.C. § 1983

(1988) action and related state law claims. Carrington alleges his

constitutional rights were violated because he received a summons

from a Virginia game warden for trespassing on the land of another

in order to fish. Va. Code Ann. § 18.2-132 (Michie 1988). The
charge was later dismissed in court. Carrington also complained

that the warden kept possession of his fishing license. We affirm

the order of the district court because the record reveals the

warden had probable cause to issue the summons, see Street v.
Surdyka, 492 F.2d 368, 372-73 (4th Cir. 1974) (holding there is no

cause of action for a warrantless arrest under § 1983 unless the

officer lacked probable cause), and because the warden was entitled

to qualified immunity. Simmons v. Poe, 47 F.3d 1370, 1385 (4th Cir.
1995). Also, the record reflects that Carrington refused to take

his license back from the warden at the time he received the
summons.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2